




EXHIBIT 10.14


ST. JUDE MEDICAL, INC.
AMENDED AND RESTATED 2000 STOCK OPTION PLAN
(FORMERLY KNOWN AS THE ADVANCED NEUROMODULATION SYSTEMS, INC. 2000 STOCK OPTION
PLAN)

        1.    Purpose of the Plan.   The purposes of the Plan are (i) to attract
and retain the best available personnel for positions of substantial
responsibility, (ii) to attract and retain directors and clinical advisors with
a high degree of training, experience and ability and (iii) to provide
incentives to such personnel, directors and clinical advisors to promote the
success of the business of St. Jude Medical, Inc. and its subsidiaries.

        Certain options granted under this Plan are intended to qualify as
“incentive stock options” pursuant to Section 422 of the Internal Revenue Code
of 1986, as amended from time to time, while certain other options granted under
the Plan will constitute nonqualified options.

        2.    Definitions.   As used herein, the following definitions shall
apply:

                (a)    “Board” means the Board of Directors of the Corporation.

                (b)    “Common Stock” means the Common Stock, $.10 par value per
share, of the Corporation. Except as otherwise provided herein, all Common Stock
issued pursuant to the Plan will have the same rights as all other issued and
outstanding shares of Common Stock, including but not limited to voting rights,
the right to dividends, if declared and paid, and the right to pro rata
distributions of the Corporation’s assets in the event of liquidation.

                (c)    “Code” means the Internal Revenue Code of 1986, as
amended from time to time.

                (d)    “Committee” means the committee described in Section
18(a) that administers the Plan.

                (e)    “Corporation” means St. Jude Medical, Inc., a Minnesota
corporation.

                (f)    “Date of Grant” means the date on which an Option is
granted pursuant to this Plan or, if the Committee so determines, the date
specified by the Committee as the date the award is to be effective.

                (g)    “Director” means any director, clinical advisor or
consultant of the Corporation or one of its Subsidiaries, but excluding any
director, clinical advisor or consultant who is also an officer or employee of
the Corporation or one of its Subsidiaries.

                (h)    “Employee” means any officer or other key employee of the
Corporation or one of its Subsidiaries, including any director who is also an
officer or key employee of the Corporation or one of its Subsidiaries.

                (i)    “Exchange Act” means the Securities Exchange Act of 1934,
as amended.

                (j)    “Executive” means an Employee who is, or in the judgment
of the Committee may become, the Chief Executive Officer of the Corporation or
one of the other four most highly compensated executive officers of the
Corporation.

                (k)    “Fair Market Value” means the closing sale price (or
average of the quoted closing bid and asked prices if there is no closing sale
price reported) of the Common Stock on the trading day immediately prior to the
date specified as reported by the New York Stock Exchange or by the principal
national stock exchange on which the Common Stock is then listed. If there is no
reported price information for the Common Stock, the Fair Market Value will be
determined by the Committee, in its sole discretion. In making such
determination, the Committee may, but will not be obligated to, commission and
rely upon an independent appraisal of the Common Stock.



 

--------------------------------------------------------------------------------



                (l)    “Non-Employee Director” means an individual who is a
“non-employee director” as defined in Rule 16b-3 under the Exchange Act and also
an “outside director” within the meaning of Treasury Regulation ss.
1.162-27(e)(3).

                (m)    “Nonqualified Option” means any Option that is not a
Qualified Option.

                (n)    “Option” means a stock option granted pursuant to Section
6 of this Plan.

                (o)    “Optionee” means any Employee or Director who receives an
Option.

                (p)    “Participant” means any Employee or Director who receives
an Option pursuant to this Plan.

                (q)    “Plan” means the St. Jude Medical, Inc. Amended and
Restated 2000 Stock Option Plan (which was formerly known as the Advanced
Neuromodulation Systems, Inc. 2000 Stock Option Plan), as amended from time to
time.

                (r)    “Qualified Option” means any Option that is intended to
qualify as an “incentive stock option” within the meaning of Section 422 of the
Code.

                (s)    “Rule 16b-3” means Rule 16b-3 of the rules and
regulations under the Exchange Act, as Rule 16b-3 may be amended from time to
time, and any successor provisions to Rule 16b-3 under the Exchange Act.

                (t)    “Subsidiary” means any now existing or hereinafter
organized or acquired company of which more than fifty percent (50%) of the
issued and outstanding voting stock is owned or controlled directly or
indirectly by the Corporation or through one or more Subsidiaries of the
Corporation.

        3.    Term of Plan.   The Plan was adopted by the Board of Directors of
Advanced Neuromodulation Systems, Inc. effective as of February 22, 2000 and
approved by the shareholders of Advanced Neuromodulation Systems, Inc. on May
24, 2000. The Plan was assumed by the Corporation pursuant to the terms of the
Agreement and Plan of Merger among the Corporation, Apollo Merger Corp., and
Advanced Neuromodulation Systems, Inc., dated as of October 15, 2005 (the
“Merger Agreement”). The Plan was amended pursuant to resolutions adopted by the
Board on October 14, 2005 in order to make changes necessary to reflect the
assumption of the Plan by the Corporation. Pursuant to the Merger Agreement, at
the Effective Time (as defined in the Merger Agreement), the then outstanding
Options under the Plan were converted into Options to purchase Common Stock.
After the Effective Time, no additional Options will be granted under the Plan.
The Plan shall continue in effect so long as Options granted under the Plan
remain outstanding, subject to earlier termination as provided under Section
18(a).

        4.    Shares Subject to the Plan.   When the Plan was adopted by the
Board of Directors and shareholders of Advanced Neuromodulation Systems, Inc. it
contained the following provision: “Except as otherwise provided in Section 17
hereof, the aggregate number of shares of Common Stock issuable upon the
exercise of Options pursuant to this Plan will be 500,000 shares; provided that
on January 1 of each year (commencing on January 1, 2001), the aggregate number
of shares of Common Stock then issuable upon the exercise of Options will be
increased by the same percentage that the total number of issued and outstanding
shares of Common Stock increased from the preceding January 1 to the following
December 31 (if the percentage is positive). For example, if the total number of
issued and outstanding shares of Common Stock on January 1, 2000 were 5,000,000,
the total number of issued and outstanding shares of the Corporation on
December 31, 2000 were 5,500,000, and the aggregate number of shares of Common
Stock then issuable upon the exercise of Options pursuant to this Plan were
250,000, the aggregate number of shares of Common Stock issuable under the Plan
effective January 1, 2001 would be 275,000 (a 10% increase). Notwithstanding the
above, the aggregate number of shares of Common Stock issuable upon the exercise
of Qualified Options pursuant to this Plan will not exceed 500,000 shares.
Shares issuable upon the exercise of Options may either be authorized but
unissued shares or treasury shares. The Corporation will, during the term of
this Plan, reserve and keep available a number of shares of Common Stock
sufficient to satisfy the requirements of the Plan. If an Option should expire
or become unexercisable for any reason without having been exercised in full,
then the shares that were subject thereto shall, unless the Plan shall have
terminated, become immediately available for the grant of additional Options
under this Plan, subject to the limitations and adjustments set forth above. In
addition, for purposes of calculating the aggregate number of shares that may be
issued under this Plan, only the net shares issued (including the shares, if
any, withheld for tax withholding requirements) will be counted when shares of
Common Stock are used as full or partial payment for shares issued upon exercise
of a Qualified Option or a Nonqualified Stock Option. Shares tendered by a
Participant as payment for shares issued upon such exercise will be available
for reissuance under the Plan.”



2

--------------------------------------------------------------------------------



        5.    Eligibility.   Qualified Options may be granted under Section 6 of
the Plan to such Employees of the Corporation or its Subsidiaries as may be
determined by the Committee. Nonqualified Options may be granted under Section 6
of the Plan to such Employees or Directors of the Corporation or its
Subsidiaries as may be determined by the Committee. Subject to the limitations
and qualifications set forth in this Plan, the Committee will also determine the
number of Options to be granted, the number of shares subject to each Option
grant, the exercise price or prices of each Option, the vesting and exercise
period of each Option, whether an Option may be exercised as to less than all of
the Common Stock subject thereto, and such other terms and conditions of each
Option as are consistent with the provisions of this Plan. In connection with
the granting of Qualified Options, the aggregate Fair Market Value (determined
at the Date of Grant of a Qualified Option) of the shares with respect to which
Qualified Options are exercisable for the first time by an Optionee during any
calendar year (under all such plans of the Optionee’s employer corporation and
its parent and subsidiary corporations as defined in Section 424(e) and (f) of
the Code, or a corporation or a parent or subsidiary corporation of such
corporation issuing or assuming an Option in a transaction to which Section
424(a) of the Code applies (collectively, such corporations described in this
sentence are hereinafter referred to as “Related Corporations”)) will not exceed
$100,000 or such other amount as from time to time provided in Section 422(d) of
the Code or any successor provision. In the event that the Participant’s total
Qualified Options exceed the $100,000 limit in any calendar year (whether due to
acceleration of exercisability, miscalculation, error or otherwise) the amount
of Qualified Options that exceed such limit will be treated as Nonqualified
Options. The Qualified Options granted earliest (whether under this Plan or any
other agreement or plan) will be applied first to the $100,000 limit. In the
event that only a portion of the Qualified Options granted at the same time can
be applied to the $100,000 limit, the Corporation will issue separate share
certificates for such number of shares as does not exceed the $100,000 limit,
and will designate such shares as Qualified Option stock in its share transfer
records.

        6.    Grant of Options.   Except as provided in Section 18(c), the
Committee will determine the number of shares of Common Stock to be offered from
time to time pursuant to Options granted hereunder and will grant Options under
the Plan. Notwithstanding the foregoing, each member of the Committee shall be
eligible to receive Options only if the Board unanimously (except for such
Committee member) grants such Option to such member. The grant of Options will
be evidenced by Option agreements containing such terms and provisions as are
approved by the Committee and executed on behalf of the Corporation by an
appropriate officer. In connection with the granting of any Options under the
Plan, the aggregate number of shares of Common Stock with respect to which
Options may be granted to any single Executive in any one calendar year will not
exceed 100,000. Solely for this purpose, Options that lapse or are canceled
continue to count against such limit.

        7.    Time of Grant of Options.   The date of grant of an Option under
the Plan will be the date on which the Committee awards the Option or, if the
Committee so determines, the date specified by the Committee as the date the
award is to be effective. Notice of the grant will be given to each Participant
to whom an Option is granted promptly after the date of such grant.

        8.    Price.   The exercise price for each share of Common Stock subject
to an Option (the “Exercise Price”) granted pursuant to Section 6 of the Plan
will be determined by the Committee at the Date of Grant; provided, however,
that (a) the Exercise Price for any Option will not be less than 100% of the
Fair Market Value of the Common Stock at the Date of Grant, and (b) if the
Optionee owns on the Date of Grant more than 10 percent of the total combined
voting power of all classes of stock of the Corporation or its parent or any of
its subsidiaries, as more fully described in Section 422(b)(6) of the Code or
any successor provision (such shareholder is referred to herein as a “10-Percent
Shareholder”), the Exercise Price for any Qualified Option granted to such
Optionee will not be less than 110% of the Fair Market Value of the Common Stock
at the Date of Grant.

        9.    Vesting.   Subject to Section 11 of this Plan, each Option award
under the Plan will vest or be subject to forfeiture in accordance with the
provisions set forth in the applicable Option agreement. The Committee may, but
will not be required to, permit acceleration of vesting or termination of
forfeiture provisions upon any sale of the Corporation or similar transaction.
Notwithstanding the foregoing, in no event will the acceleration of any Option
hereunder upon a change of control of the Corporation occur to the extent an
“excess parachute payment” (as defined in Section 280G of the Code) would
result. In the event that the Committee determines that such an excess parachute
payment would result if acceleration occurred (when added to any other payments
or benefits contingent on a change of control under any other agreements,
arrangements or plans) then the number of shares as to which excercisability is
accelerated will be reduced so that total parachute payments do not exceed 299%
of the Optionee’s “base amount,” as defined in Section 280G(b)(3) of the Code. A
Participant’s Option agreement may contain such additional provisions with
respect to vesting as the Committee may specify.



3

--------------------------------------------------------------------------------



        10.    Exercise.   A Participant may pay the Exercise Price of the
shares of Common Stock as to which an Option is being exercised by the delivery
of (a) cash, (b) check, (c) at the Corporation’s option, by the delivery of
shares of Common Stock having a Fair Market Value on the date immediately
preceding the exercise date equal to the Exercise Price and have been held by
the Optionee at least six (6) months prior to the date of exercise, or (d) at
the Corporation’s option, any other consideration that the Corporation
determines is consistent with the Plan’s purpose and applicable law. If the
shares to be purchased are covered by an effective registration statement under
the Securities Act of 1933, as amended, any Option granted under the Plan may be
exercised by a broker-dealer acting on behalf of an Optionee if (i) the
broker-dealer has received from the Optionee or the Corporation a fully- and
duly-endorsed agreement evidencing such Option, together with instructions
signed by the Optionee requesting the Corporation to deliver the shares of
Common Stock subject to such Option to the broker-dealer on behalf of the
Optionee and specifying the account into which such shares should be deposited,
(ii) adequate provision has been made with respect to the payment of any
withholding taxes due upon such exercise, and (iii) the broker-dealer and the
Optionee have otherwise complied with Section 220.3(e)(4) of Regulation T, 12
CFR Part 220, or any successor provision.

        11.    When Qualified Options May be Exercised.   No Qualified Option
will be exercisable at any time after the expiration of ten (10) years from the
Date of Grant; provided, however, that if the Optionee with respect to a
Qualified Option is a 10-Percent Shareholder on the Date of Grant of such
Qualified Option, then such Option will not be exercisable after the expiration
of five (5) years from its Date of Grant. In addition, if an Optionee of a
Qualified Option ceases to be an employee of the Corporation or any Related
Corporation for any reason, such Optionee’s vested Qualified Options will not be
exercisable after (a) three (3) months following the date such Optionee ceases
to be an employee of the Corporation or any Related Corporation, if such
cessation of service is not due to the death or permanent and total disability
(within the meaning of Section 22(e)(3) of the Code) of the Optionee, or
(b) twelve (12) months following the date such Optionee ceases to be an employee
of the Corporation or any Related Corporation, if such cessation of service is
due to the death or permanent and total disability (as defined above) of the
Optionee. Upon the death of an Optionee, any vested Qualified Option exercisable
on the date of death may be exercised by the Optionee’s estate or by a person
who acquires the right to exercise such Qualified Option by bequest or
inheritance or by reason of the death of the Optionee, provided that such
exercise occurs within both the remaining option term of the Qualified Option
and twelve (12) months after the date of the Optionee’s death. This Section 11
only provides the outer limits of allowable exercise dates with respect to
Qualified Options; the Committee may determine that the exercise period for a
Qualified Option shall have a shorter duration than as specified above.

        12.    Option Financing.   Upon the exercise of any Option granted under
the Plan, the Corporation may, but will not be required to, make financing
available to the Participant for the purchase of shares of Common Stock pursuant
to such Option on such terms as the Board or the Committee may specify.

        13.    Withholding of Taxes.   The Committee will make such provisions
and take such steps as it may deem necessary or appropriate for the withholding
of any taxes that the Corporation is required by any law or regulation of any
governmental authority to withhold in connection with any Option including, but
not limited to, (a) withholding the issuance of all or any portion of the shares
of Common Stock subject to such Option until the Participant reimburses the
Corporation for the amount it is required to withhold with respect to such
taxes, (b) withholding any portion of such issuance in an amount sufficient to
reimburse the Corporation for the amount of taxes it is required to withhold,
(c) allowing the Participant to deliver Common Stock as payment for the amount
the Corporation is required to withhold for taxes or (d) taking any other action
reasonably required to satisfy the Corporation’s withholding obligation.



4

--------------------------------------------------------------------------------



        14.    Conditions Upon Issuance of Shares.

        (a)    The Corporation will not be obligated to sell or issue any shares
upon the exercise of any Option granted under the Plan unless the issuance and
delivery of shares comply with all provisions of applicable federal and state
securities laws and the requirements of the New York Stock Exchange or any stock
exchange upon which shares of the Common Stock may then be listed.

        (b)    As a condition to the exercise of an Option, the Corporation may
require the person exercising the Option to make such representations and
warranties as may be necessary to assure the availability of an exemption from
the registration requirements of applicable federal and state securities laws.

        (c)    The Corporation will not be liable for refusing to sell or issue
any shares covered by any Option if the Corporation cannot obtain authority from
the appropriate regulatory bodies deemed by the Corporation to be necessary to
sell or issue such shares in compliance with all applicable federal and state
securities laws and the requirements of the New York Stock Exchange or any stock
exchange upon which shares of the Common Stock may then be listed. In addition,
the Corporation will have no obligation to any Participant, express or implied,
to list, register or otherwise qualify the shares of Common Stock covered by any
Option.

        (d)    No Participant will be, or will be deemed to be, a holder of any
Common Stock subject to an Option unless and until such Participant has
exercised his or her Option and paid the purchase price for the subject shares
of Common Stock.

        15.    Restrictions on Transfer.

        (a)    Options issued pursuant to the Plan will be nontransferable
except by will or the laws of descent and distribution, and may only be
exercisable during the Participant’s lifetime only by the Participant.

        (b)    Shares of Common Stock issued pursuant to the Plan may be subject
to restrictions on transfer under applicable federal and state securities laws.
The Committee may impose such additional restrictions on the ownership and
transfer of shares of Common Stock issued pursuant to the Plan as it deems
desirable; any such restrictions will be set forth in any Option agreement
entered into hereunder.

        16.    Modification of Plan and Options.

        (a)    The Committee may from time to time and at any time alter, amend,
suspend, discontinue or terminate this Plan; provided, however, that no such
action of the Committee may, without the approval of the shareholders of the
Corporation, alter the provisions of the Plan so as to (i) increase the maximum
number of shares of Common Stock that may be subject to Qualified Options under
this Plan (except as provided in Section 17 of this Plan), (ii) change the class
of employees eligible to receive Qualified Options pursuant to this Plan, or
(iii) change the annual limit on the number of Options granted to an Executive
in Section 6 above.

        (b)    At any time and from time to time, the Committee may execute an
instrument providing for modification, extension or renewal of any outstanding
Option, provided that no such modification, extension or renewal will impair the
Option without the consent of the holder of the Option or conflict with the
provisions of Rule 16b-3 or the New York Stock Exchange or any stock exchange on
which shares of Common Stock may then be listed. Notwithstanding the foregoing,
(i) in the event of such a modification, substitution, extension or renewal of a
Qualified Option, the Committee may increase the exercise price of such Option
if necessary to retain the qualified status of such Option, and (ii) the
Committee may, in its discretion and without the holder’s consent, convert, any
Qualified Option into a Nonqualified Option.

        17.    Effect of Change in Stock Subject to the Plan.   In the event
that each of the outstanding shares of Common Stock (other than shares held by
dissenting shareholders) will be changed into or exchanged for a different
number or kind of shares of stock of the Corporation or of another corporation
(whether by reason of merger, consolidation, recapitalization, reclassification,
split-up, combination of shares or otherwise), or in the event a stock split or
stock dividend occurs, then the Corporation may either (a) substitute for each
share of Common Stock then subject to Options or available for Options the
number and kind of shares of stock into which each outstanding share of Common
Stock (other than shares held by dissenting shareholders) will be so changed or
exchanged, or the number of shares of Common Stock as is equitably required in
the event of a stock split or stock dividend, together with an appropriate
adjustment of the Exercise Price, or (b) cancel all such Options as of the
effective date of any merger, consolidation, recapitalization, reclassification,
split-up or combination of shares by giving written notice to each holder
thereof or his personal representatives of its intention to do so and by
permitting the exercise of all such Options, without regard to determinations of
periods or installments of exercisability during the thirty (30) day period
immediately preceding such effective date. The Committee may, but will not be
required to, provide additional anti-dilution protection to a Participant under
the terms of the Participant’s Option agreement.



5

--------------------------------------------------------------------------------



        18.    Administration.

        (a)    Notwithstanding anything to the contrary herein, to the extent
necessary to comply with the requirements of Rule 16b-3, the Plan will be
administered by the Board, if each member is a Non-Employee Director, or by a
committee comprised solely of two or more Non-Employee Directors appointed by
the Board (the group responsible for administering the Plan is referred to as
the “Committee”). Options may be granted under Section 6 only by majority
agreement of the members of the Committee. Option agreements, in the form as
approved by the Committee, and containing such terms and conditions consistent
with the provisions of this Plan as are determined by the Committee, may be
executed on behalf of the Corporation by the Chairman of the Board, the
President or any Vice President of the Corporation. The Committee will have
complete authority to construe, interpret and administer the provisions of this
Plan and the provisions of the Option agreements granted hereunder; to
prescribe, amend and rescind rules and regulations pertaining to this Plan; to
suspend, discontinue or terminate this Plan; and to make all other
determinations necessary or deemed advisable in the administration of the Plan.
The determinations, interpretations and constructions made by the Committee will
be final and conclusive. No member of the Committee will be liable for any
action taken, or failed to be taken, made in good faith relating to the Plan or
any award thereunder, and the members of the Committee will be entitled to
indemnification and reimbursement by the Corporation in respect of any claim,
loss, damage or expense (including attorneys’ fees) arising therefrom to the
fullest extent permitted by law.

        (b)    Members of the Committee will be specified by the Board, and will
consist solely of Non-Employee Directors. Non-Employee Directors may not possess
an interest in any transaction for which disclosure is required under Section
404(a) of Regulation S-K under the Exchange Act or be engaged in a business
relationship that must be disclosed under Section 404(a) and must qualify as
outside directors’ as defined in Section 162(m) of the Code and regulations
thereunder.

        (c)    Although the Committee may suspend, discontinue or terminate the
Plan at any time, all Qualified Options must be granted on or before February
21, 2010.

        19.    Continued Employment Not Presumed.   Nothing in this Plan or any
document describing it nor the grant of any Option will give any Participant the
right to continue in the employment of the Corporation or affect the right of
the Corporation to terminate the employment of any such person with or without
cause.

        20.    Liability of the Corporation.   Neither the Corporation, its
directors, officers or employees or the Committee, nor any Subsidiary which is
in existence or hereafter comes into existence, will be liable to any
Participant or other person if it is determined for any reason by the Internal
Revenue Service or any court having jurisdiction that any Qualified Option
granted hereunder does not qualify for tax treatment as an incentive stock
option under Section 422 of the Code.

        21.    Governing Law.   The Plan will be governed by and construed in
accordance with the laws of State of Minnesota and the United States, as
applicable, without reference to the conflict of laws provisions thereof.

        22.    Severability of Provisions.   If any provision of this Plan is
determined to be invalid, illegal or unenforceable, such invalidity, illegality
or unenforceability will not affect the remaining provisions of the Plan, but
such invalid, illegal or unenforceable provision will be fully severable, and
the Plan will be construed and enforced as if such provision had never been
inserted herein.



6

--------------------------------------------------------------------------------